Citation Nr: 1219327	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling, on an extraschedular basis.

2.  Entitlement to an increased rating for depressive disorder, currently rated as 50 percent disabling.

3.  Entitlement to an increased rating for residuals of a right clavicle fracture, currently rated as 30 percent disabling.

4.  Entitlement to an effective date prior to October 8, 2008 for the assignment of a 50 percent rating for depressive disorder.

5.  Entitlement to an effective date prior to May 22, 2002 for the grant of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).

6.  Entitlement to an effective date prior to May 22, 2002, for the grant of Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2005, September 2008, May 2009, September 2009, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  The Veteran's depressive disorder is manifested by anxiety, anhedonia, depressed mood, flat affect, and self-isolation.

3.  Prior to February 17, 2009, the Veteran's residuals of a right clavicle fracture were manifested by abduction of the right arm to 45 degrees from side.

4.  Beginning February 17, 2009, the Veteran's residuals of a right clavicle fracture were manifested by abduction limited to 20 degrees from side when considering functional loss due to pain and weakness.

6.  The Veteran's informal claim for an increased rating for depressive disorder was received on October 8, 2008.

7.  The record does not establish entitlement to a 50 percent rating for depressive disorder within the one-year period prior to October 8, 2008.

8.  The Veteran's claim for TDIU and Dependents' Educational Assistance (DEA) benefits was received on May 22, 2002.

9.  The date entitlement to TDIU and DEA benefits arose is also May 22, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b) (1) (2011).

2.  The criteria for greater than a 50 percent rating for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

3.  The criteria for greater than a 30 percent rating for residuals of a right clavicle fracture, prior to February 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2011).

4.  The criteria for a 40 percent rating for residuals of a right clavicle fracture have been met effective February 17, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5201 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

5.  The criteria for an effective date prior to October 8, 2008, for the assignment of a 50 percent rating for depressive disorder have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

6.  The criteria for an effective date prior to May 22, 2002, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

7.  The criteria for an effective date prior to May 22, 2002, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2011); 38 C.F.R. § 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2001, October 2004, June 2005, October 2006, January 2009, and August 2010 letter satisfied the duty to notify provisions; the October 2006, January 2009, and August 2010 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in October 2004 and January 2009.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in October 1998, November 2004, June 2005, November 2005, January 2009, and February 2009; an addendum opinion to the November 2005 VA examination were obtained in March 2007 and April 2008, and an opinion from the Director of the Compensation and Pension Service was obtained in January 2011.  The record does not reflect that any of these examinations were inadequate.  Each examination conducted a physical examination, procured X-ray testing or other radiology findings as appropriate, interviewed the Veteran as to his medical history when appropriate, and provided nexus opinion as required.  The addendum opinions clarified earlier clinical findings and nexus statements; the January 2011 opinion addressed entitlement to a higher rating for the Veteran's lumbar spine disability, citing to claims file documents as required.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Extraschedular Rating Issue

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b) (1) (2011); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Through his attorney, the Veteran essentially argues that an extraschedular rating is warranted because his service-connected lumbar spine disability results in marked interference with employment, and manifests to a severity that is not contemplated by the schedular criteria. 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's claim was referred to the Director of the Compensation and Pension Service for extraschedular consideration.  In a January 2011 opinion, the Director concluded that the Veteran's lumbar spine disability did not warrant an extraschedular rating.  His January 2011 opinion noted that although the Veteran had undergone multiple back surgeries and had not been gainfully employed since the 1970s, the evidence did not show that his back disability had resulted in marked interference with employment, as evidenced by statements by employers or coworkers attesting to difficulties on the job.  Further, the Director concluded that Veteran's employment limitations, such as light work duty and need for sedentary type work, were expected limitations associated with such a significant spine disability, and the clinical findings with respect to pain and limited motion were able to be rated within the pertinent criteria.  

Although the issue of entitlement to an extraschedular rating was referred to the Director of Compensation and Pension, the Board must still review whether the Veteran's disability picture is contemplated by the rating schedule and, if not, whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The evidence of record, including the pertinent medical evidence, supports the Director's determination that an extraschedular rating is not warranted.  The June 2005, November 2005, and February 2009 VA examinations all found reduced, but existing, range of motion of the lumbar spine, such that it did not establish the existence of ankylosis of the lumbar spine; forward flexion on each occasion was to 30 degrees.  Thus, a level of immobility not contemplated by 38 C.F.R. § 4.71 is not established.  

Further, for an extraschedular rating to be warranted, the lumbar spine alone must have characteristics taking the disability picture outside the governing norms.  Such a picture is not established by the record.  The record reflects that the Veteran is able to walk for approximately 5 minutes, while needing rest afterwards, and is able to drive a car to his VA outpatient appointments, and otherwise for up to one hour.  While the June 2005 and November 2005 VA examination reports reflect that the Veteran engages in self-prescribed bed rest to treat his symptoms, it also reflects his report that he left the house daily or almost daily, using a rolling walker for support.

The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the Rating Schedule.  Notably, the General Rating Formula for Disabilities of the Spine specifically accounts for pain (whether it radiates or not), stiffness, and aching.  Moreover, 38 C.F.R. §§ 4.40 and 4.45 specifically provide for the contemplation of any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court also has recently held that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain only results in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  

While the Veteran's complaints of pain are well-documented in the record, and his pain clearly results in functional loss, such loss beyond that contemplated by the Rating Schedule and 38 C.F.R. § 4.40, 4.45, which allows for higher ratings based on functional loss, is not established.  At the June 2005 VA examination, the examiner was able to characterize the Veteran's additional functional loss in terms of additional 10 degrees of limited motion of the lumbar spine.  Further the record also reflects that the Veteran's long history of taking prescription pain medications, some of them narcotics, is an attempt to treat the pain throughout his body resulting from multiple disabilities, to include his nonservice-connected cervical spine disability.  As well, the Veteran has refused to engage in multiple forms of non-medication treatment for his back pain, including surgery beyond those he underwent in the 1970s and 1980s, and physical therapy, even though these were recommended on more than one occasion by VA medical professionals.

As noted elsewhere in this decision, the Veteran has not been employed in a full-time capacity since the 1970s.  However, the opinions of record, noted in the discussion of the TDIU effective date elsewhere in this decision, do not reflect that the Veteran's spine disability is so severe as to cause marked interference with sedentary employment.  Further, the VA treatment records do not establish a pattern of hospitalization due primarily to his lumbar spine disability.  The admissions documented in the record appear to be both for pain management of both service-connected and nonservice-connected disabilities and drug and/or alcohol rehabilitation.  Hospitalization for lumbar spine surgery or other treatment itself last occurred over 20 years ago.

Ultimately, the evidence of record does not establish that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  While the Veteran's clinical picture, especially his experience with pain, is severe, no clinical or other factor takes the disability outside the usual rating criteria.  The rating criteria contemplate the extent of his lumbar spine of motion, even when functional loss due to pain is taken into account, and the rating criteria associated with the Veteran's lumbar spine surgical scar and neurologic involvement adequately contemplate the other factors in his overall lumbar spine disability picture.  

On these bases, the Board finds that the evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule, and assignment of an extraschedular evaluation is not warranted.  The preponderance of the evidence is thus against his claim for benefits on an extraschedular basis.  There is no doubt to be resolved, and an extraschedular rating is not for assignment.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Issues

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Depressive Disorder

The Veteran's depressive disorder is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

In rating psychiatric disabilities, evaluations shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, a rating shall not be assigned on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term such as in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

After review of the evidence of record, the Board finds that the limited evidence dated during the appeal period does not establish entitlement to greater than a 50 percent rating for depressive disorder.  While it is clear that the Veteran's depressive disorder causes problems with his familial relationships and ability to function in the working world, it does not result in such severe social and occupational impairment as to warrant a higher rating than that currently assigned. 

The Veteran reported to the January 2009 VA examiner that he experienced anxiety, anhedonia, and depression, but the examiner found that he had normal speech, hygiene, orientation, judgment, insight, and impulse control, without evidence of delusions or obsessive behaviors.  The flat affect, and anxious and depressed mood, are recognized, but reflect symptoms contemplated by the currently assigned rating.

A Veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds no more than moderate social or occupational impairment, and that the currently assigned 50 percent correctly contemplates his level of functioning.  the level of occupational impairment is difficult to elicit from the record, being that the Veteran has not worked regularly since the 1970s, but the VA outpatient treatment records associated with the claims file do not reflect conflicts with his VA treating providers, or difficulty dealing with his visits to the VA facilities, which are the closest documented work-like environments, as he reported that his only ventures outside the home were for VA treatment.  The social impairment resulting from the depressive disorder is no more than moderate.  The January 2009 VA examination report indicated that the Veteran's ex-wife died in 2006, who the record reflects he had been taking care of during her treatment for terminal liver disease.  He also reported to the VA examiner that he had a friend do shopping for him, indicating some level of ability to maintain a social relationship.  Ultimately, while it is noted that the Veteran reported being more isolated than he had been in the past, especially after his ex-wife's death, the record does not reflect that he was unable to maintain effective relationships.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The only GAF score assigned during the appeal period was a score of 65 given at the January 2009 VA examination.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2011).  While the record reflects some symptoms that would suggest that the Veteran's functioning is worse than what is contemplated by a GAF score of 65, the score assigned indicates that the Veteran's functioning does not warrant greater than a 50 percent rating.

For these reasons, the preponderance of the evidence is against the claim for a rating greater than 50 percent disabling for depressive disorder beginning October 8, 2008.  There is no doubt to be resolved, and a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Clavicle Fracture

The Veteran's residuals of a right clavicle fracture are currently rated as 30 percent disabling under Diagnostic Code 5299-5201.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and a code ending in -99.  See 38 C.F.R. § 4.27 (2011).  Thus, the hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, is the service-connected disorder, as there is no Diagnostic Code for clavicle fracture.  Limitation of motion of the arm, under Diagnostic Code 5201, is the residual condition.  

The Veteran is right-handed, so his right shoulder and arm are considered his major extremity.  See 38 C.F.R. § 4.69 (2011).  To that end, Diagnostic Code 5201 provides for a 30 percent rating when there is limitation of major arm motion midway between side and shoulder level (between 45 and 90 degrees), and the maximum 40 rating when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71, Diagnostic Code 5201.  In determining whether a claimant has limitation of motion to certain levels, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2011). 

Based on a thorough review of the record, the Board finds that the evidence does not establish entitlement to greater than a 30 percent rating for the Veteran's residuals of a right clavicle fracture under Diagnostic Code 5201.  At a November 1999 outpatient visit, the Veteran's right arm range of motion was to 45 degrees of abduction.  On VA examination in February 2009, forward flexion was to 90 degrees, and abduction was to 50 degrees.  These clinical findings, which do not establish that the Veteran's right arm range of motion is limited to 25 degrees from his side, do not warrant greater than a 30 percent rating.

Other diagnostic codes pertaining to the shoulder and arm have been considered.  See Schafrath, 1 Vet. App. at 595.  The February 2009 VA examiner specifically indicated that the Veteran had pain in his right shoulder, but had not experienced dislocation, and that the right clavicle had good alignment.  Thus, as the evidence of record does not demonstrate anklyosis of the scapulohumeral articulation, episodes of dislocation or other impairment of the humerus, or malunion, nonunion, or other impairment of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2011). 

The VA and private medical evidence dated prior to the February 2009 VA examination do not reflect that the Veteran experienced additionally limited motion or other symptoms constituting functional loss in his right shoulder.  However, at the February 2009 VA examination, the examiner noted that functional loss due to the Veteran's right shoulder symptoms would be best represented by an additional 30 degrees of limited motion.  This would reduce the Veteran's right arm abduction without pain to 20 degrees, which would thus merit a 40 percent rating effective the date of that examination, February 17, 2009.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, a 40 percent rating on the basis of functional loss is warranted effective February 17, 2009, but not before that date.  Id.  The 40 percent rating is the maximum schedular rating available under Diagnostic Code 5201 for the major arm.  See AB v. Brown, 6 Vet. App. 35 (1993).

A 40 percent rating on the basis of functional loss is warranted effective February 17, 2009, on the basis of functional loss due to pain and other symptoms.  However, because limitation of motion of the right shoulder is not limited to less than 25 degrees from side, and the record does not reflect functional loss meriting a higher rating, the preponderance of the evidence is against the Veteran's claim for higher ratings than those assigned by this decision for residuals of a right clavicle fracture.  As such, the benefit of the doubt doctrine is inapplicable, and higher ratings must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Effective Date Issues

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  However, 38 C.F.R. § 3.400(o) (2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (0) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). 

Depression

Service connection for depressive disorder was granted in the April 2005 rating decision, and a 30 percent rating assigned effective May 22, 2002, the date of the Veteran's claim.  No documents dated within the one-year appeal period following the April 2005 rating decision reflect the Veteran's disagreement with the initial rating assigned, so that decision is final.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 20.1100 (2001); currently 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.1100 (2011).  

Although the Veteran's October 8, 2008, notice of disagreement with respect to other disabilities did not specifically mention the Veteran's service-connected depressive disorder, the RO took that document as an informal claim for increase with respect to his depressive disorder.  There are no other documents in the claims file, dated following the April 2005 rating decision appeal period, but prior to October 8, 2008, which could be construed as a formal or informal claim for increase.  Accordingly, the Board finds that the proper date of claim for increase is October 8, 2008.  

VA outpatient treatment records dated from October 8, 2007, to October 8, 2008, show repeated findings of normal mental status, but primarily address the Veteran's musculoskeletal disabilities.  A March 2008 VA outpatient treatment record noted that the Veteran was taking the generic forms of Prozac and Xanax as needed for depression and anxiety respectively, and a December 2007 VA outpatient treatment record documented the Veteran's report that his depression had improved on the generic Prozac.  Thus, the evidence dated within the year prior to October 8, 2008, does not demonstrate a factually ascertainable increase in the severity of the Veteran's depressive disorder.  As such, the proper effective date for the assignment of a 50 percent rating for depressive disorder is October 8, 2008.  38 C.F.R. § 3.400. 

Because the evidence dated within one year prior to the date of the Veteran's claim, October 8, 2008, does not establish entitlement to a 50 percent rating for depressive disorder prior to that date, the preponderance of the evidence is against the assignment of an earlier effective date.  There is no doubt to be resolved; and an effective date prior to October 8, 2008 is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

TDIU

By the April 2010 rating decision, an effective date of May 22, 2002, was assigned for the grant of TDIU, based on that being the date on which the record reflected that the Veteran was unemployable for VA purposes.  Through his attorney, the Veteran asserts an earlier effective date is warranted, citing to the 1974 opinion of Dr. Hawkins, which he argues is evidence that the Veteran was precluded from gainful employment as of that date.  He also argues that TDIU should be effective from September 16, 1997, the date the Veteran's service-connected disabilities were first sufficient with which to meet the schedular criteria for TDIU.

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  The procedural history in this case is parallel to that in Mayhue v. Shinseki, wherein the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of his initial application for benefits, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet App 273 (2011).  On this basis, the RO correctly identified May 22, 2002, as the date of claim for TDIU.  

Further review of the record does not reveal any additional documents which could be construed as formal or informal claims for TDIU dated prior to May 22, 2002.  Although the Veteran did claim TDIU in September 1998, it was denied by a March 1999 rating decision, and the Veteran did not perfect an appeal with respect to that denial.  Therefore, the Board finds that the correct date of claim for TDIU is May 22, 2002.

The question before the Board, then, is the date on which the Veteran became entitled to TDIU.  TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

Although the schedular requirements were met as of September 16, 1997, the evidence does not establish that entitlement arose prior to May 22, 2002.  This is because although the Veteran's musculoskeletal and other non-psychiatric disabilities warranted a 70 percent combined rating as of September 16, 1997, the evidence did not show that he was unemployable as of that date.  TDIU is granted when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience; they are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Dr. Hawkins's April 1974 opinion did note that the Veteran was considered unemployable during this postoperative status, or following his April 1974 laminectomy; his March 1976 opinion indicated that between November 1973 and March 1976 he was disabled.  However, it is speculation to assume, without use of the word permanently or similar language, that Dr. Hawkins meant that the Veteran would be disabled going forward.  Similarly, VA outpatient treatment records dated from April 1974 to September 1998 discuss the Veteran's back pain, for which he was receiving disability, but do not comment as to whether the back disability makes him unemployable for VA purposes.  Finally, an October 1998 VA opinion notes that the Veteran was limited to very light work that could be done predominantly in a sitting position, allowing for him to change positions as needed for comfort, and that vocational rehabilitation might become necessary.  But again, this does not indicate that the Veteran was unemployable for VA purposes, only that he might not be able to continue doing certain types of work which he had performed in the past. 

The RO granted an effective date of May 22, 2002, both on the basis of the Mayhue holding discussed above, but also on the basis that his service-connected depressive disorder, for which service connection was awarded as of that date, created unemployability when combined with his non-psychiatric disabilities.  The Board concurs, as prior to that time, the record reflects that the Veteran's non-psychiatric disabilities would not preclude light duty, sedentary work.  

The evidence dated prior to May 22, 2002, does not establish that the Veteran was unemployable due to one or more service-connected disabilities.  The date of claim has been established above as May 22, 2002.  Based on the controlling regulations, which indicate that the proper effective date is the later of the date of claim or the date of entitlement, an effective date prior to May 22, 2002, for the grant of TDIU is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date prior to May 22, 2002, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

DEA/Chapter 35

Through his attorney, the Veteran asserts that he is entitled to an effective date prior to May 22, 2002, for eligibility for DEA benefits.  For the purposes of DEA benefits, basic eligibility exists if a veteran were discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

Elsewhere in this decision, the Board found that the proper effective date for the grant of entitlement to TDIU was May 22, 2002.  Since eligibility for DEA benefits is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede May 22, 2002.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for lumbosacral strain on an extraschedular basis is denied.

Entitlement to an increased rating for depressive disorder is denied.

Entitlement to an increased rating for residuals of a right clavicle fracture prior to February 17, 2009, is denied.

Entitlement to a 40 percent rating for residuals of a right clavicle fracture, effective February 17, 2009, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an earlier effective date for the assignment of a 50 percent rating for depressive disorder is denied.

Entitlement to an earlier effective date for the grant of entitlement to TDIU is denied.

Entitlement to an earlier effective date for the grant of benefits under Chapter 35, Title 38, United States Code, is denied.


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


